Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record alone or in combination does not teach the claim limitations “detecting a power level of the portion of the optical signal and comparing the detected power level of the portion of the optical signal with a threshold power level to determine if the optical signal is valid or invalid; detecting, when the detected power level indicates that the optical signal is invalid, a control signal within the optical signal, the control signal used to control the status of the optical test device”.
Regarding claim 9, the prior art of record alone or in combination does not teach the claim limitations “one monitoring device configured to receive a portion of the optical signal to test the optical signal by measuring power of the portion of the optical signal and determining whether the power is above a first threshold; a first switch in communication with the first optical fiber, the first switch configured to switch the optical signal on the first optical fiber to a third optical fiber for loop-back testing; and wherein the monitoring device is further configured to detect a control signal and toggle the first switch to switch the optical signal on the first optical fiber to the third optical fiber when the control signal is detected”.
Regarding claim 16, the prior art of record alone or in combination does not teach the claim limitations “one monitoring device configured to measure power of a portion of the optical signal and determine whether the power is above a first threshold and to detect a control signal; and a first switch in communication with the first optical fiber, the first switch configured to switch the optical signal on the first optical fiber to a third optical fiber for loop-back testing when the control signal is detected; and an optical device to provide the control signal to the optical test device”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636